DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 03 August 2022.  These drawings are unacceptable.
While the replacement drawings address the issue with Details 6, they do not address:  If Detail 5 implants the pins, then why are there no pins until after Detail 6?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3-17 are objected to because of the following informalities:  
The correct dependency of the claims is unclear.  Claim 2 was cancelled, but Claims 3-17 improperly depend from Claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauter et al (6431969) in view of Uesugi et al (6475630).
Sauter teaches a method for manufacturing card clothing, the method comprising:
	a first process of implanting a plurality of pins made of metal wire on a base clothing to produce a card clothing (Column 3, lines 42-46); and
a second process of polishing each pin of the card clothing, using a polishing material having flexibility and elasticity,
wherein the process including a process of polishing by rubbing, while pressing the polishing material against each of the pins (Figure 2).
While Sauter essentially teaches the invention as detailed above, it fails to specifically teach the myriad different polishing materials that could be utilized.  Uesugi, however, teaches that it is well known to utilize a non-woven nylon fabric impregnated with polishing material particles to the inside (Column 26, lines 49-59; Column 28, lines 31-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the polishing material of Uesugi to polish each pin of Sauter, so as to gently polish without damaging the pins.  The ordinarily skilled artisan, tasked with polishing pins of a card clothing, would be more than capable of determining which polishing material to use from the various different materials available.  The ultimate goal is to polish the item being produced.
In regards to the polishing material wrapping around the distal ends of each pin to round the tip, Sauter already teaches the polishing material is to enter between the card clothing points and brush across the lateral surfaces.  If the material of Uesugi is used, the polishing material will wrap around the distal ends of each pin due to the non-woven structure.
Claims 5, 7-9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauter et al in view of Uesugi et al as applied to claims 1, 3, 4 and 17 above, and further in view of Graf (6070302).
While the combination of Sauter and Uesugi essentially teaches the invention as detailed, it fails to specifically teach the first process has a process of implanting each pin into the base clothing of a band-like body, and a process of manufacturing the card clothing, by bending the distal ends of each pin at the same angle and in the same direction so that an inner side has an obtuse angle.  Graf, however, teaches that it is well known to implant each pin into the base band-like body and bend the distal ends of each pin in the same angle in the same direction (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the card clothing as detailed, so as to form the clothing in a well-known manner.  As can be seen in Figure 1, the pins are passed through the holes in the base layer and given a bend.  The base reference Sauter also discusses this bend or knee given to the pins, but fails to specifically show the base clothing.  In regards to the second process having a process of moving the card clothing straight at a constant speed, and a process of rotating the non-woven fabric roller around which the non-woven fabric is wound, along a direction from a bent portion of each pin to the distal ends, while making contact with each pin of the card clothing to perform polishing, Sauter shows moving straight, rotating the polishing material (Figure 7), and would obviously keep a constant speed or the results would be uneven.  The pins are also shown bent in the direction as required.  As detailed above, Uesugi would teach the non-woven fabric roller in place of the polishing material of Sauter.
In regards to the width of the non-woven fabric roller being wider than a width in a short direction of the base clothing of a band-like body, the non-woven fabric would obvious be wider or the entire base clothing could not be polished.  If the polishing step took multiple passes, the polishing step would be longer than necessary, and the polishing would be uneven.  The ordinarily skilled would obvious ensure the width of the non-woven fabric was wide enough to polish in one pass.
Response to Arguments
Applicant's arguments filed 03 August 2022 have been fully considered but they are not persuasive.
Applicant argues that Sauter fails to disclose or teach the amended claim limitations.  Applicant argues that since Sauter is not drawn to processing pet hair, it cannot be “rounded”.  Applicant furthers that Sauter teaches a “sharp” pin.  With all due respect, the reason Applicant has to put the terms “rounded” and “sharp” in quotation marks is that no definition has been provided.  Any removal of burrs would round the pins to a degree.  To what degree is Applicant “rounding” these pins.  What one might consider rounded, another might consider sharp.  A rounded pin could still be sharp enough to penetrate skin.  Likewise the pins of Sauter could be used to comb hair.  Beyond that, carding machines are used to process wool.  This argument of round vs. sharp is not based on any measurable unit.  In regards to Applicant arguments concerning the prevalence of the components, but lack of a combination prior to the instant application, it is not the job of Examiner to prove or disprove the history of card clothing production.  The position of Examiner is that Sauter teaches polishing pins of a card clothing, and Uesugi teaches well known polishing material.  One of ordinary skill in the art, contemplating the various materials that could be used to polish the pins of Sauter would be more than capable of trying any suitable polishing material with an expectation of success, including that of Uesugi.  It should be noted, Examiner has already acknowledged allowable subject matter.  There are parts of the method that Examiner finds to be inventive and unobvious.  But Examiner maintains the position that the basic concept of substituting one known polishing material for another known polishing material is not inventive.
Allowable Subject Matter
Claims 6, 10-12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (pending resolution of any outstanding objections noted above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732